Citation Nr: 0616045	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-22 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for a service-
connected lumbar spine disability, currently evaluated as 20 
percent disabling.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1991 to February 
1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).

Procedural history

The veteran was initially granted service connection for a 
low back condition in an August 1995 rating decision.  A 10 
percent disability rating was assigned.  

In January 2003, the RO received the veteran's claim for an 
increase in the disability rating assigned his low back 
disability.  The July 2003 rating decision denied the claim, 
and he appealed.  The disability rating assigned the 
veteran's low back disability was subsequently increased to 
20 percent in a June 2004 statement of the case (SOC).  The 
veteran continued to express dissatisfaction with the 
assigned rating and perfected an appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993) [applicable law mandates that it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that a claim remains 
in controversy where less than the maximum benefit available 
is awarded].  


FINDING OF FACT

The veteran's service-connected lumbar spine disability is 
manifested by moderate limitation of motion which is 
additionally limited by pain, fatigue, weakness, and lack of 
endurance.


CONCLUSION OF LAW

The criteria for an increased disability rating of 40 percent 
for the veteran's lumbar spine disability are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292 and 5295 (2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237 and 5242 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION


The veteran seeks an increase in the disability rating 
assigned his lumbar spine disability, which is currently 
evaluated as 20 percent disabling.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).   The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the June 2004 SOC and the December 2005 
supplemental statement of the case (SSOC) of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.  

More significantly, letters were sent to the veteran in March 
2003 and September 2004 which were specifically intended to 
address the requirements of the VCAA.  The March 2003 letter 
from the RO specifically notified the veteran that to 
"establish an increased evaluation for a service connected 
condition, the medical evidence must demonstrate a greater 
level of disability than previously assessed in accordance 
with specific VA criteria for that particular disability."  
The Board notes in passing that both the former and revised 
criteria for rating spinal disability were provided to the 
veteran in the June 2004 SOC. 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the 
September 2004 VCAA letter, the veteran was informed that VA 
was responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, VA Medical Centers (including private facilities 
where VA authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also notified the 
veteran that "VA will provide a medical examination for you, 
or get a medical opinion, if we determine it is necessary to 
decide your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The September 2004 letter notified the veteran that he "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the March 2003 letter advised the veteran that 
if "there are private medical records that would support 
your claim, you can complete the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, and we will request those 
records for you" (emphasis in original).  Alternatively, the 
veteran was informed that he could "get these records 
yourself and send them to us."  With regard to all other 
evidence, the March 2003 letter advised the veteran to 
provide "the name of the person, agency, or company who has 
records that you think will help us decide your claim;" 
"the address of this person, agency, or company;" "the 
approximate time frame covered by the records;" and "the 
condition for which you were treated, in the case of medical 
records" (emphasis in original).

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The March 2003 letter instructed the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim in July 2003, although partial VCAA notice was 
provided to the veteran via the March 2003 VCAA letter.  The 
Board is of course aware of the Court's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), which appears to stand 
for the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In the instant case, the 
veteran was provided with VCAA notice via the March 2003 and 
September 2004 VCAA letters.  His claim was then 
readjudicated by the December 2005 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VCAA notice(s).  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court recently 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue as 
the veteran has already been granted service connection for a 
lumbar spine disability.  Moreover, as outlined above, the 
veteran has received proper notice of element (4), degree of 
disability.  

As to the final Dingess element, as discussed in detail below 
the Board is granting an increased rating.  It is not the 
Board's responsibility to assign effective dates in the first 
instance.  The Board is confident that prior to its 
assignment of an effective date for the increased rating, the 
RO will provide the veteran with appropriate notice under 
Dingess. 

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes extensive private outpatient 
treatment records and the reports of multiple VA 
examinations.  The veteran has not identified any outstanding 
evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was given the opportunity to present testimony at 
a personal hearing if he so desired.  The veteran indicated 
in his substantive appeal that he did not want a hearing 
before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific rating criteria

The veteran filed his increased rating claim in January 2003.  
The applicable rating criteria for the spine, found at 
38 C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted VA to 
do otherwise and VA did so.  VAOGCPREC 7-2003.  The Board 
will therefore evaluate the veteran's service-connected 
lumbar spine disability under both the former and the current 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 
38 C.F.R. § 3.114 (2005); VAOPGCPREC. 3-2000 (April 10, 
2000); Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.)  The former schedular criteria

Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] provided the following levels of disability:

40% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Words such as "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2005).

Under former Diagnostic Code 5295 [lumbosacral strain], the 
following levels of disability are included.

40 % Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion;

20 % With muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position;

10 % With characteristic pain on motion;

0 % With slight subjective symptoms only;

See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

(ii.) The current schedular criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:
	
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):	
	
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease	
	
100% Unfavorable ankylosis of the entire spine;
	
50% Unfavorable ankylosis of the entire thoracolumbar 
spine;
	
40% Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;
	
30% Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;
	
20% Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;
	
10% Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but	 not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation	
5236 Sacroiliac injury and weakness	
5237 Lumbosacral or cervical strain	
5238 Spinal stenosis	
5239 Spondylolisthesis or segmental instability	
5240 Ankylosing spondylitis	
5241 Spinal fusion	
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)	

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2005). 



Analysis

Assignment of diagnostic code 

The veteran's service-connected lumbar spine disability has 
been rated as lumbosacral strain under the former Diagnostic 
Code 5295.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After a review of the evidence pertaining to the veteran's 
service-connected lumbar spine disability, the Board has 
determined that the most appropriate diagnostic code for 
evaluation of the disability is the code it is currently 
rated under, Diagnostic Code 5295.  The Board deems 
Diagnostic Code 5295 to be appropriate because it pertains 
specifically to the disability for which the veteran has been 
service connected, namely lumbar strain.  

The Board also finds that former Diagnostic Code 5292, which 
provides rating criteria for limitation of lumbar spine 
motion, is applicable in the instant case.  Indeed, the 
veteran's service-connected lumbar spine disability is 
primarily manifested by pain and limitation of lumbar spine 
motion.  Accordingly, former Diagnostic Code 5292 is also 
potentially applicable in this case.

Revised Diagnostic Codes 5237 and 5242 are also for 
application in this case because they provide rating criteria 
for lumbosacral strain and degenerative arthritis of the 
spine.  Because both of these conditions have been associated 
with the veteran's service-connected lumbar spine disability, 
the Board will consider Diagnostic Codes 5237 and 5242 in its 
analysis of the veteran's claim.  In any event, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated under the General Rating Formula for 
Diseases and Injuries of the Spine. 

The Board has considered rating the veteran's lumbar spine 
disability under former Diagnostic Code 5293 and current 
Diagnostic Code 5243, which provides rating criteria for 
intervertebral disc syndrome.  The Board finds, however, that 
such diagnostic codes are inapplicable in the instant case, 
because a diagnosis of intervertebral disc syndrome has not 
been rendered with respect to the veteran's lumbar spine.  
The November 2004 VA examiner specifically determined that 
"there are no signs of intervertebral disc syndrome 
present."  No contradictory medical opinion is of record.  
Accordingly, former Diagnostic Code 5293 and the current 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes are not for application. 

Schedular rating

(i.)  The former schedular criteria

To obtain the next highest rating under former Diagnostic 
Code 5292, 40 percent, "severe" limitation of lumbar spine 
motion must be demonstrated.  In the instant case, it has 
not.  The most restricted limitation of motion measurements 
of record are those found in the March 2003 VA examination.  
This examination revealed forward flexion to 45 degrees, 
extension to 25 degrees, lateral flexion to 40 degrees 
bilaterally, and rotation to 35 degrees bilaterally.  These 
measurements represent greater than normal lateral flexion 
and rotation, and only 5 degrees of impairment in extension.  
See 38 C.F.R. § 4.71a, Plate V (2005) [noting normal lateral 
flexion, extension, and rotation to be from zero to 30 
degrees].  As such, these measurements hardly equate to 
"severe" limitation of motion.  Moreover, the veteran's 
forward flexion of 45 degrees represented half of the normal 
90 degrees.  Id.  Because forward flexion has been measured 
as exactly half of normal, the Board finds that such is 
congruent with "moderate" limitation of motion.  Because 
"severe" limitation of motion has not been demonstrated, 
former Diagnostic Code 5292 does not avail the veteran.

A higher disability rating is also not warranted under former 
Diagnostic Code 5295.  As noted above, to obtain the next 
highest rating under this diagnostic code, the following must 
be demonstrated: listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

Listing of the whole spine has not been demonstrated.  While 
the March 2003 VA examination revealed an abnormal posture 
(described as a "slight straightening and increased lordosis 
in the lumbar area"), such was not described as a 
"listing" of the spine.  Indeed, outpatient treatment 
records from the Atlanta Neurological and Spine Institute 
specifically indicate that no list is present.  Gait has been 
routinely described as being within normal limits.

None of the veteran's VA examinations or outpatient treatment 
records indicate the presence of a positive Goldthwaite's 
sign or abnormal mobility on forced motion.  Moreover, marked 
limitation of forward bending or loss of lateral motion has 
not been demonstrated.  As noted above, forward bending has 
routinely been to at least 45 degrees, or exactly half of 
normal, which is simply not consistent with "marked 
limitation of forward bending."  At most, this is indicative 
of moderate limitation of forward bending.  Additionally, 
lateral motion has consistently been at or near the normal 
level and disc space narrowing has been described as only 
"mild."  Accordingly, a rating in excess of 20 percent is 
not warranted under the former Diagnostic Code 5295.

(ii)  The current schedular criteria

As discussed above, the General Rating Formula for Diseases 
and Injuries of the Spine is applicable in the instant case.    

To obtain a disability rating higher than the currently-
assigned 20 percent under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran would have to 
demonstrate forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  As noted above, the most restricted 
measurement of forward flexion was exhibited by the veteran 
at the March 2003 VA examination, at which time he was only 
able to flex his lower back joint to 45 degrees.  This 
measurement falls well short of the limitation of motion 
required to warrant a higher schedular rating.

Moreover, the veteran has not exhibited favorable ankylosis 
of the entire thoracolumbar spine.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  The medical evidence of record fails to demonstrate 
the presence of any ankylosis, favorable or unfavorable.  VA 
examinations have showed that the veteran is able to forward 
flex the thoracolumbar spine to at least 45 degrees.  Because 
the veteran is able to move his lower back joint, by 
definition, it is not immobile.  Therefore, ankylosis is not 
shown.  

Moreover, the veteran has not exhibited any neurologic 
impairment stemming from his lumbar spine disability which 
would necessitate a separate disability rating.  To the 
contrary, neurologic examination has consistently been within 
normal limits.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 
Note (1) (2005).

Accordingly, the current schedular criteria do not allow for 
the assignment of a higher rating.

DeLuca considerations

The Board has determined that a higher disability rating is 
not warranted for the veteran's lumbar spine disability under 
either the current or former schedular criteria.  This, 
however, does not end the Board's inquiry.  The Board must 
also consider whether an increased rating is warranted for 
the veteran's lumbar spine disability based on functional 
loss due to pain, weakness, excess fatigability, 
incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 
4.45, and 4.59 and the Court's holding in DeLuca.  

The objective clinical findings of record reflect that an 
increased rating is warranted when considering these factors.  
In particular, the Board notes that the November 2004 VA 
examiner concluded that the veteran's range of lumbar spine 
motion was "additionally limited by pain, fatigue, weakness, 
[and] lack of endurance" with pain having "the major 
functional impact."  This finding appears to be congruent 
with the remainder of the medical evidence which includes the 
veteran's frequent complaint of increased low back pain on 
prolonged standing or on walking over one block.  Also 
consistent with the November 2004 VA examiner's finding that 
pain had "the major functional impact," is the March 2003 
VA examiner's determination that "the Deluca issue is 
pain."  

Because additional functional loss due to pain has been 
demonstrated, the Board believes that an increased rating is 
warranted under 38 C.F.R. §§  4.40, 4.45, and 4.59.  The 
November 2004 VA examiner specifically noted that pain began 
to occur on forward flexion of 30 degrees, or at exactly one 
third of normal spine motion.  The Board believes that 
limitation of motion to one third of normal is consistent 
with "severe" limitation of motion under the former 
schedular criteria.  Accordingly, by analogy to the former 
schedular criteria, a 40 percent rating is warranted for the 
veteran's lumbar spine disability under DeLuca.

Moreover, under the current schedular criteria, limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less is consistent with a 40 percent rating.  Thus, a 40 
percent rating is also warranted for the veteran's lumbar 
spine disability by analogy to the current schedular criteria 
and the Court's holding in DeLuca.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2005).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

After a careful review of the record, the Board has 
determined that this matter has not been adjudicated by the 
RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected lumbar spine disability.  See generally 
Bernard v. Brown, 4 Vet. App. 384 (1993).  If the veteran 
wishes to have the RO consider the matter of an 
extraschedular rating, he should contact the RO.

Conclusion

In short, the objective evidence in the instant case reveals 
a disability picture consistent with a 40 percent rating 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and the Court's holding 
in DeLuca.  The appeal is allowed.


ORDER

Entitlement to an increased evaluation of 40 percent for the 
veteran's service-connected lumbar spine disability is 
granted, subject to the application of controlling law and 
regulations.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


